DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 1-8 are pending. 

Quayle

2.	This application is in condition for allowance except for the following formal matters: 
The claim objections of claim 1-9 in the claim objections section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Information Disclosure Statement

3.	The Information Disclosure Statement filed 10/26/2021 is acknowledged by the Examiner. 
 Drawings

4.	The drawings are objected to because Figure 14, the top oval includes another language where it should read “Start” similar to Figure 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

5.	Claims 1-8 are objected to because of the following informalities: 
	Referring to the claims filed  
Claim 1, line 5 reads “the different” which should read “a different”. 
	Claim 1, line 7 reads “the node” which should read “a node”.
	Claim 1, line 8 reads “the network” which should read “a network”.
Claim 1, lines 11-12 reads “the plurality of communication buses” which should read “a plurality of communication buses”.
Claim 1, lines 20-21 reads “the transmission buffer” which should read “a transmission buffer”.
Claim 1, line 21 reads “the communication controller” which should read “a communication controller” or “each communication controller”.
Claim 1, line 22 reads “the communicator unit” which should read “a communicator unit”.
Claim 8, line 4 reads “the different” which should read “a different”. 
	Claim 8, line 6 reads “the node” which should read “a node”.
Claim 8, line 7 reads “the network” which should read “a network”.
Claim 8, line 17 reads “the transmission buffer” which should read “a transmission buffer”.
Claim 8, line 21 reads “the communication controller” which should read “a communication controller”.
Dependent claims 2-7 include the same limitations as independent claim 1 and are objected to for similar reasons. Appropriate correction is required.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… wherein the communication controller unit comprises: a retention determination unit configured to determine whether or not the transmission buffer corresponding to the communication controller unit retains the management frame, which is to be transmitted by the communicator unit corresponding to the communication controller unit; and in response to the retention determination unit determining that the transmission buffer corresponding to the communication controller unit retains the management frame, a retention transmission unit configured to transmit the management frame, which is received at a present time and stored in the transmission buffer, from the communicator unit corresponding to the communication controller unit while avoiding the management frame from being retained…in combination with other limitations recited as specified in claim 1.

In claim 8,… wherein the communication controller is further configured to: determine whether or not the transmission buffer corresponding to the communication controller retains the management frame, which is to be transmitted by the transceiver corresponding to the communication controller; and transmit the management frame, which is received at a present time and stored in the transmission buffer, from the transceiver corresponding to the communication controller while avoiding the management frame from being retained in response to determining that the transmission buffer corresponding to the communication controller retains the management frame…in combination with other limitations recited as specified in claim 8.

	The first closest prior art of record is Bowser, US 7,933,980 hereafter Bowser. Bowser column 10, line 1-20 discloses searching the buffer to determine whether any of the unprocessed stored packets are the one or more management frames, wherein the determining whether any of the unprocessed stored packets are the one or more management frames further includes determining whether a frame has a special MAC (Media Access Control) address used for management frames; sending, in accordance with the generated interrupt, the one or more management frames determined by the management mode servicing process from the data plane to a management frame interface routine of the associated network device; selectively limiting the processing of the packets stored in the buffer to management frames. Medina does not explicitly disclose determine whether or not the transmission buffer corresponding to the communication controller unit retains the management frame, which is to be transmitted by the communicator unit corresponding to the communication controller unit; and in response to the retention determination unit determining that the transmission buffer corresponding to the communication controller unit retains the management frame, a retention transmission unit configured to transmit the management frame, which is received at a present time and stored in the transmission buffer, from the communicator unit corresponding to the communication controller unit while avoiding the management frame from being retained (as disclosed in claim 1 and 8). 

The second closest prior art of record is WETTERWALD et al, US 2017/0289847 hereafter WETTERWALD. WETTERWALD FIG 4B, 72, [0045], [0051] discloses determining whether any management event is detected or whether there is any pending pending reverse management packet already received from a downstream network device and stored in its transmit queue in the memory circuit. WETTERWALD does not explicitly disclose whether or not the transmission buffer corresponding to the communication controller unit retains the management frame, which is to be transmitted by the communicator unit corresponding to the communication controller unit; and in response to the retention determination unit determining that the transmission buffer corresponding to the communication controller unit retains the management frame, a retention transmission unit configured to transmit the management frame, which is received at a present time and stored in the transmission buffer, from the communicator unit corresponding to the communication controller unit while avoiding the management frame from being retained (as disclosed in claim 1 and 8).

The third closest prior art of record is Xiong et al, US 2016/0380895 hereafter Xiong. Xiong [0007] discloses determining, according to a congestion management policy and a buffer status of a scheduling queue, whether to discard the packet management request, wherein the scheduling queue is used to store the packet management request; discarding the packet management request when it is determined to discard the packet management request and storing the packet management request into the scheduling queue when it is determined not to discard the packet management request. Xiong does not explicitly disclose whether or not the transmission buffer corresponding to the communication controller unit retains the management frame, which is to be transmitted by the communicator unit corresponding to the communication controller unit; and in response to the retention determination unit determining that the transmission buffer corresponding to the communication controller unit retains the management frame, a retention transmission unit configured to transmit the management frame, which is received at a present time and stored in the transmission buffer, from the communicator unit corresponding to the communication controller unit while avoiding the management frame from being retained (as disclosed in claim 1 and 8).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tajiri, US 2020/0037041 hereafter Tajirir. Tajiri [0045] discloses the distribution management unit determines whether a number of frames corresponding to the number of segments are stored in the buffer. 

8.	This application is in condition for allowance except for the following formal matters: 
The claim objections of claim 1-9 in the claim objections section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469